Citation Nr: 0926943	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-13 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from July 1946 to July 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, Appeal to Board of Veterans' Appeals, the 
Veteran requested a travel board hearing.  A hearing was 
subsequently scheduled for him in January 2008.  However, the 
Veteran failed to appear for that hearing.  A postponement 
was not requested or granted.  The Veteran has not asserted 
any good cause for missing the hearing or requested that it 
be rescheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. § 20.702 (2008).  

The Board also notes that in the Veteran's representative's 
September 2008 Statement of Representative in Appeals Case, 
he requested that, if the Veteran was unable to attend his 
Board hearing, the case be returned to the representative for 
a more comprehensive statement.  As indicated the preceding 
paragraph, the Veteran did not attend his Board hearing.  
However, the record does not reflect that the Veteran's 
representative had another opportunity to review the claims 
file and submit arguments on the Veteran's behalf.  The Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of this Remand because, following the completion of 
the requested development, his representative will be given 
an opportunity to submit additional argument prior to the 
case's return to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.



REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has bilateral hearing loss due 
to noise exposure during service.  While post-service VA 
treatment records include findings of hearing loss, there is 
no evidence of bilateral hearing loss in service.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for that disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensely v. Brown, 5 Vet. App. 155, 159 (1993).  

As noted above, the Veteran contends that he has bilateral 
hearing loss due to in-service noise exposure.  Specifically, 
he asserts that while serving onboard the USS Manchester, he 
was exposed to gunfire which caused him to have problems with 
his hearing at that time and is the cause of his current 
hearing loss.  The Veteran is competent to assert the 
occurrence of an in-service injury and to state that he 
experienced hearing loss during service.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  On remand, 
the Veteran should be provided an examination to determine 
the nature and etiology of any current hearing loss, to take 
into account his statements as to in-service incurrence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any bilateral hearing loss found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner, and the examiner must 
indicate on the report that that the 
claims folder was reviewed.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's report regarding the onset of 
his hearing loss in service as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's bilateral hearing 
loss is related to or had its onset 
during service, and particularly, to 
his report of in-service exposure to 
loud noise.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



